

SECURED GUARANTY


This SECURED GUARANTY (this “Guaranty”), dated as of June 15, 2007, is made by
Tribeworks, Inc., a Delaware corporation (the “Parent”), and each of the
subsidiaries of Parent listed on Exhibit A attached hereto and incorporated
herein (each a “Guarantor” and together with the Parent, the “Guarantors”).


WHEREAS, West Coast Opportunity Fund, LLC, a Delaware limited liability company
(the “Secured Party”), has or will make certain financial accommodations for the
benefit of the Atlas Technology Group (US), Inc., a Delaware corporation (the
“Company”), evidenced by the Promissory Notes (as such term is defined in the
Securities Purchase Agreement described below) as required by that certain
Securities Purchase Agreement, dated as of the date hereof, between the Company
and the Secured Party (the “Securities Purchase Agreement”);


WHEREAS, it is a condition to the willingness of the Secured Party to make
certain financial accommodations for the benefit of the Company as contemplated
under the Securities Purchase Agreement that each Guarantor enters into this
Guaranty for the benefit of the Secured Party; and


WHEREAS, the Guarantors are affiliates of the Company, each Guarantor will
receive either a direct or indirect benefit from the credit provided to the
Company under the Promissory Notes, the Security Agreement, dated as of the date
hereof, made by the Company and the Guarantors for the benefit of the Secured
Party (the “Security Agreement”), and the other documents executed pursuant to
Section 3(h) of the Security Agreement (together with the Promissory Notes and
the Security Agreement, the “Transaction Documents”), and have agreed to
guarantee the obligations of the Company under the Transaction Documents;


NOW THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the foregoing and the mutual covenants contained herein, hereby
agree as follows:


Section 1. Guaranty.


(a) Each Guarantor, jointly and severally, as primary obligor and not merely as
surety, hereby absolutely, unconditionally and irrevocably guarantees: (i) the
performance of all obligations of the Company under the Transaction Documents,
including without limitation the due and punctual payment in full (and not
merely the collectibility) of all obligations under the Promissory Notes,
including all principal thereof and all interest payable thereon, at the
interest rate provided therein, in each case regardless of the extent allowed as
a claim in any proceeding in respect of the bankruptcy, reorganization or
insolvency of the Company or any Guarantor (a “Reorganization”), in each case
when due and payable, according to the terms of the Promissory Notes and the
other Transaction Documents, whether at stated maturity, by reason of
acceleration or otherwise; (ii) the due and punctual payment in full (and not
merely the collectibility) of all other sums and charges which may at any time
be due and payable by the Company in accordance with, or under the terms of, the
Promissory Notes or the other Transaction Documents, whether at stated maturity,
by reason of acceleration or otherwise; and (iii) the due and punctual payment
in full (and not merely the collectibility), performance and/or observance of
all other indebtedness, liabilities, obligations, terms, covenants and
conditions contained in the Transaction Documents, whether now or hereafter
existing, on the part of the Company to be paid, performed or observed (all of
the foregoing being hereinafter together called the “Guaranteed Obligations”).
 

--------------------------------------------------------------------------------


 
(b) Notwithstanding any provision contained in this Guaranty or any other
Guaranty Document (as defined in Section 2 below) to the contrary, it is the
intention and guaranty of each Guarantor and the Company that the obligations of
the each Guarantor under this Guaranty shall be valid and enforceable against
every Guarantor to the maximum extent permitted by applicable law. Accordingly,
if any provision of this Guaranty creating any obligation of any Guarantor in
favor of the Secured Party shall be declared to be invalid or unenforceable in
any respect or to any extent, it is the stated intention and agreement of each
Guarantor and the Secured Party that any balance of the obligation created by
such provision and all other obligations of each Guarantor to the Secured Party
created by other provisions of this Guaranty shall remain valid and enforceable.
Likewise, if any sums which the Secured Party may be otherwise entitled to
collect from any Guarantor under this Guaranty shall be declared to be in excess
of those permitted under any law (including any federal or state fraudulent
conveyance or like statute or rule of law) applicable to such Guarantor’s
obligations under this Guaranty, it is the stated intention and agreement of the
Guarantor and the Secured Party that all sums not in excess of those permitted
under such applicable law shall remain fully collectible by the Secured Party
from such Guarantor and such excess sums shall nevertheless survive as a
subordinate obligation of such Guarantor, junior in right to the claims of
general unsecured creditors, but prior to the claims of equity holders in any
Guarantor. This provision shall control every other provision of the Guaranty
Documents.


Section 2. Security. This Guaranty (as the same may be amended, modified,
supplemented, replaced or extended from time to time) and all obligations,
indebtedness or liabilities of each Guarantor arising hereunder, as well as the
obligations under the other Transaction Documents, shall be secured by the
Security Agreement (the Security Agreement, together with this Guaranty and any
and all other agreements now or hereafter securing this Guaranty, being
collectively referred to herein as the “Guaranty Documents”) and the other
Guaranty Documents.


Section 3. Subsequent Changes. Each Guarantor expressly agrees that the Secured
Party may, in its sole and absolute discretion, without notice to or further
assent of any Guarantor and without in any way releasing, affecting or impairing
the Guaranteed Obligations and liabilities of any Guarantor hereunder: (a) waive
compliance with, or any default under, or grant any other indulgences with
respect to, the Guaranteed Obligations; (b) modify, amend or change any
provisions of the Guaranteed Obligations; (c) grant extensions or renewals of or
with respect to the Guaranteed Obligations, and/or effect any release,
compromise or settlement in connection therewith; (d) agree to the substitution,
exchange, release or other disposition of any Guarantor or of all or any part of
the collateral securing the Guaranteed Obligations; (e) make advances for the
purpose of performing any term or covenant contained in the Guaranty Documents
or any other Transaction Documents evidencing the Guaranteed Obligations, with
respect to which the Company shall be in default; (f) deal in all respects with
the Company and any Guarantor, the Guaranteed Obligations or any collateral
securing the Guaranteed Obligations as if this Guaranty were not in effect; (h)
extend credit to the Company or any Guarantor whether or not (1) notice of
election to terminate any of the Transaction Documents or any other agreement
among the Secured Party and the Company or the Guarantor has been given by the
Secured Party, or by the Company or any Guarantor, or (2) any Event of Default,
or any event that with notice or lapse of time, or both, would constitute an
Event of Default, has occurred under the Promissory Notes or any other agreement
among the Secured Party and the Company or any Guarantor; (g) replace any
existing obligations and the documentation therefore with an amended and
restated obligation and the documentation therefor; and (h) settle or compromise
any or all of the Guaranteed Obligations with the Company or any Guarantor,
and/or any other person or persons liable therein, and/or subordinate the
payment of same or any part hereof to the payment of any other debts or claims
which may at any time be due or owing to the Secured Party and/or other person.
 
2

--------------------------------------------------------------------------------


 
Section 4. Direct and Absolute Obligation. The liability of each Guarantor under
this Guaranty shall be primary, direct and immediate and not conditional or
contingent upon pursuit by the Secured Party of any remedies it may have against
the Company or any Guarantor or any other party with respect to the Guaranteed
Obligations, whether pursuant to the terms of the Promissory Notes or otherwise.
The obligations of each Guarantor under this Guaranty shall be absolute and
unconditional, irrespective of the genuineness, validity, regularity,
enforceability or priority of the Promissory Notes or the Transaction Documents,
the Guaranteed Obligations or any other circumstances that might otherwise
constitute a legal or equitable discharge of a surety or guarantor and without
regard to any counterclaim, setoff, declaration or defense of any kind which any
party obligated under the Promissory Notes or any other document evidencing or
securing any of the Guaranteed Obligations may have or assert. No exercise or
nonexercise by the Secured Party of any right given to it hereunder or under the
Promissory Notes, and no change, impairment or suspension of any right or remedy
of the Secured Party, shall in any way affect any Guarantor’s obligations
hereunder or give any Guarantor any recourse against the Secured Party. Without
limiting the generality of the foregoing, the Secured Party shall not be
required to make any demand on the Company, its Affiliates and/or any other
party, or otherwise pursue or exhaust its remedies against the Company or any
other party, before, simultaneously with or after, enforcing its rights and
remedies hereunder against any Guarantor. Any one or more successive and/or
concurrent actions may be brought hereon against any Guarantor, either in the
same action, if any, brought against the Company and/or any other party, or in
separate actions, as often as the Secured Party, in its sole discretion, may
deem advisable.


Section 5. Waivers.


(a) Each Guarantor hereby expressly waives: (i) diligence, presentment and
demand for payment and protest of nonpayment; (ii) notice of acceptance of this
Guaranty and of presentment, demand, dishonor and protest; (iii) notice of any
default hereunder or under the Promissory Notes or any other Guaranteed
Obligations and of all indulgences; (iv) all other notices and demands otherwise
required by law that any Guarantor may lawfully waive; (v) the right to assert
in any action or proceeding hereupon any setoff, counterclaim or other claim
which it may have against the Secured Party; and (vi) the benefit of all other
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof. As further consideration for the purchase of
the Promissory Notes by the Secured Party from the Company and as a material
inducement to the Secured Party to purchase the Promissory Notes and accept this
Guaranty, each Guarantor hereby irrevocably postpones, until satisfaction in
full of the Guaranteed Obligations, all claims, whether based in equity or law,
whether by contract, statute or otherwise, that such Guarantor might now or
hereafter have against the Company or any other person that is primarily or
contingently liable on the Guaranteed Obligations guarantied hereby or that
arise from the existence or performance of such Guarantor’s obligations under
this Guaranty, including, but not limited to, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim or remedy of the Company or any of its Subsidiaries against the
Secured Party or any collateral security that the Secured Party now has or
hereafter acquires.
 
3

--------------------------------------------------------------------------------


 
(b) Each Guarantor is presently informed of the financial condition of the
Company and of all of the circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby covenants and agrees that such Guarantor will continue to keep
itself informed of the Company’s financial condition, the status of other
guarantors, sureties, or other parties liable with respect to the Guaranteed
Obligations, if any, and of all of the circumstances which bear upon the risk of
nonpayment. Absent a written request for such information by any Guarantor to
the Secured Party, each Guarantor hereby waives its right if any, to require the
Secured Party to disclose to each Guarantor any information which the Secured
Party may now or hereafter acquire concerning such condition or circumstances,
including, without limitation, the release of or revocation by any other
guarantor or other party liable with respect to the Guaranteed Obligations.


Section 6. Unenforceability of Obligations against the Company. If for any
reason the Company has no legal existence or is under no legal obligation to
discharge any of the Guaranteed Obligations, or if any of the Guaranteed
Obligations have become irrecoverable from the Company by reason of its
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on each Guarantor to
the same extent as if each Guarantor at all times had been the principal obligor
on all such Guaranteed Obligations. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Company or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the Promissory
Notes, the other Transaction Documents or any other agreement evidencing,
securing or otherwise executed in connection with any Guaranteed Obligation
shall be immediately due and payable by the Guarantors.


Section 7. Representations and Warranties. Each Guarantor, as to itself, hereby
represents and warrants to the Secured Party that:


(a) such Guarantor (i) is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its formation and is duly
qualified to transact business in each jurisdiction where because of the nature
of its business or property such qualification is required, (ii) has full power
and authority to own its properties and assets and to carry on its business as
now being conducted and as presently contemplated, and (iii) has full power and
authority to execute and deliver, and perform its obligations under, the
Guaranty Documents to which it is a party or signatory.
 
4

--------------------------------------------------------------------------------


 
(b) the execution and delivery of, and performance by such Guarantor of its
obligations under, the Guaranty Documents are within its corporate or other
power, as applicable, have been duly authorized by all requisite action and do
not and will not violate any provision of law, any order, judgment or decree of
any court or other agency of government, the constitution, corporate charter or
by-laws of such Guarantor or any indenture, agreement or other instrument to
which such Guarantor is a party, or by which such Guarantor is bound, or be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the property or
assets of such Guarantor pursuant to, any such indenture, agreement or
instrument, except where such violation, conflict or default would not have a
material adverse effect on the properties, assets or condition (financial or
otherwise) of such Guarantor or any rights of the Secured Party under any of the
Guaranty Documents to which it is a party (hereinafter, a “Material Adverse
Effect”). Each of the Guaranty Documents to which the Guarantor is a party,
including without limitation the Security Agreement, constitutes the valid and
binding obligation of such Guarantor, enforceable against it in accordance with
its terms, subject, however, to bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights and remedies of creditors
generally or the application of principles of equity, whether in any action in
law or proceeding in equity, and subject to the availability of the remedy of
specific performance or of any other equitable remedy or relief to enforce any
right under any such agreement.


(c) Except for filings to be made in connection with the Security Agreement
(including, but not limited to, UCC-1 Financing Statements) and any other
collateral document that requires the recordation or filing with any
governmental authority, such Guarantor is not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency, or any other person, in
connection with or as a condition to the execution, delivery or performance of
any of the Guaranty Documents to which it is a party.


(d) There is no action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or other agency, including any arbitration
board or tribunal, now pending or, to the knowledge of such Guarantor,
threatened (nor is any basis therefor known to such Guarantor), (i) which
questions the validity of any of the Guaranty Documents, or any action taken or
to be taken pursuant hereto or thereto, or (ii) against or affecting such
Guarantor which, if adversely determined, either in any case or in the
aggregate, would have a Material Adverse Effect.


(e) Such Guarantor is not a party to any agreement or instrument or subject to
any corporate, partnership or other restriction which by its terms could have a
Material Adverse Effect as a result of such Guarantor entering into this
Guaranty or performing hereunder.
 
5

--------------------------------------------------------------------------------


 
(f) Such Guarantor is not in violation of any provision of its constitution,
corporate charter or by-laws or any material indenture, agreement or instrument
to which it is a party or by which it is bound or, to the best of such
Guarantor’s knowledge and belief, of any provision of law or any order, judgment
or decree of any court or other Governmental Authority except to the extent such
violation would not be material.


Section 8. Affirmative Covenant. Each Guarantor hereby covenants and agrees
that, until payment in full of the Guaranteed Obligations and termination of all
commitments with respect thereto, such Guarantor shall comply or cause another
entity to comply with all of the covenants and other provisions of the
Promissory Notes which apply to it (if any) or such controlled party (if any).


Section 11. Events of Default. In each case of the occurrence of an “Event of
Default”, as such term (or any similar term) is defined in the Promissory Notes
(hereinafter referred to as an “Event of Default”), then and upon any such Event
of Default and at any time thereafter during the continuance of such Event of
Default, at the election of the Secured Party (or automatically in the case of
certain Events of Default as specified in the Promissory Notes), the Guaranteed
Obligations and any and all other obligations of the Company and each Guarantor
and any of them to the Secured Party shall for the purposes of this Guaranty
immediately become due and payable, both as to principal and interest, without
presentment, demand, or protest, all of which are hereby expressly waived,
anything contained herein or other evidence of such Guaranteed Obligations to
the contrary notwithstanding.


Section 12. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing (including telecopied communication)
and mailed or telecopied or delivered to the applicable party at the addresses
indicated pursuant to the Security Agreement or, as to each party, at such other
address as shall be designated by such parties in a written notice to the other
party complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communication shall be deemed given upon receipt by
the party to whom such notice is directed.


Section 13. Place and Denomination of Payment. All Guaranteed Obligations paid
by any Guarantor hereunder shall be paid in U.S. Dollars in immediately
available funds to the Secured Party at their offices at the address provided
for above unless some other address is hereafter designated by the Secured
Party.
 
Section 14. Subordination, Assignment and Transfer. Until the payment and
performance in full of all Guaranteed Obligations, no Guarantor shall accept or
retain any distribution or other payment from the Company unless the same is not
restricted under the terms of the Promissory Notes. Each Guarantor hereby
irrevocably appoints the Secured Party, as defined in the Security Agreement and
as may be replaced from time to time, as such Guarantor’s attorney-in-fact in
its name to demand and enforce payment of such Guarantor’s obligations and
indebtedness hereunder, to prove all claims, receive all dividends and take all
other action on said obligations and indebtedness in any liquidation or any
proceedings whatsoever affecting the Company or their property under any
bankruptcy or other laws now or hereafter in effect for the relief of debtors.
 
6

--------------------------------------------------------------------------------


 
Section 15. Termination of Guaranty. This Guaranty is a continuing Guaranty and
shall remain in full force and effect until the indefeasible payment in full in
cash (or other property acceptable to the Secured Party, in their sole
discretion) of the Guaranteed Obligations.


Section 16. Company’s Insolvency. The obligations of each Guarantor to make
payment in accordance with the terms of this Guaranty shall not be impaired,
modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of the
Company, any of its Subsidiaries or any of its respective estates, in bankruptcy
or reorganization resulting from the operation of any present or future
provision of the United States Bankruptcy Code or other statute or from the
decision of any court. Each Guarantor agrees that in the event any amounts
referred to herein are paid in whole or in part by the Company, any of its
Subsidiaries or any Guarantor, such Guarantor’s liability hereunder shall
continue and remain in full force and effect in the event that all or any part
of any such payment is recovered from the Secured Party as a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law. Each Guarantor further agrees that this Guaranty includes the costs
incurred by the Secured Party in defending any claim or suit seeking such
recovery.


Section 17. Nonwaiver of Rights. All rights and remedies afforded to the Secured
Party by reason of this Guaranty and the Promissory Notes or by law are separate
and cumulative and the exercise of one shall not in any way limit or prejudice
the exercise of any other such rights or remedies. No delay or omission by the
Secured Party in exercising any such right or remedy shall operate as a waiver
thereof. No waiver of any rights and remedies hereunder, and no modification or
amendment hereof, shall be deemed made by the Secured Party unless in writing
and duly executed. Any such written waiver shall apply only to the particular
instance specified therein and shall not impair the further exercise of such
right or remedy or of any other right or remedy of the Secured Party, and no
single or partial exercise of any right or remedy hereunder shall preclude
further exercise of any other right or remedy.


Section 18. CONSENT TO JURISDICTION. EACH GUARANTOR, TO THE EXTENT THAT SUCH
GUARANTOR MAY LAWFULLY DO SO, HEREBY CONSENTS TO THE JURISDICTION OF THE STATE
AND FEDERAL COURTS OF THE STATE OF DELAWARE, AS WELL AS TO THE JURISDICTION OF
ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF SUCH GUARANTOR’S OBLIGATIONS
UNDER OR WITH RESPECT TO THIS GUARANTY AND THE GUARANTY DOCUMENTS, AND EXPRESSLY
WAIVES ANY AND ALL OBJECTIONS SUCH GUARANTOR MAY HAVE AS TO VENUE INCLUDING,
WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN
ADDITION, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, EACH GUARANTOR CONSENTS TO
THE SERVICE OF PROCESS BY PERSONAL SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH GUARANTOR IN CARE OF THE COMPANY AT
THE ADDRESS PROVIDED IN THE PROMISSORY NOTES. TO THE EXTENT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY TO THE MAXIMUM EXTENT PERMITTED BY LAW.
 
7

--------------------------------------------------------------------------------


 
Section 19. Governing Law. This Guaranty shall be construed in accordance with
and governed by the laws of the State of Delaware applicable to contracts made
and performed in said state. It is intended that this Guaranty shall take effect
as a sealed instrument.


Section 20. Successors. This Guaranty shall inure to the benefit of, and be
enforceable by, the Secured Party and its successors and assigns, and shall be
binding upon, and enforceable against, each Guarantor and its successors and
assigns.


Section 21. Severability. In case this Guaranty or any one or more of the
provisions contained herein shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Guaranty shall be
construed as if such invalid, illegal or unenforceable provision had never been
included.


Section 22. Section Headings. The section headings in this Guaranty are inserted
for convenience of reference only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.


Section 23. Counterparts. This Guaranty may be executed by the parities hereto
in several counterparts hereof and by different parties hereto on separate
counterparts hereof, each of which shall be an original and all of which shall
together constitute one and the same agreement. Delivery of an executed
signature page of this Guaranty by facsimile transmission or electronic mail
shall be effective as an in-hand delivery of an original executed counterpart
thereof.


Section 24. Inconsistencies. Any inconsistencies between the provisions of this
Guaranty and the Promissory Notes shall be governed by a reference to the
provisions of the Promissory Notes.


[Signature Page Follows]
 
8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
under seal as of the day and year first above written.


GUARANTORS:
 

       
TRIBEWORKS, INC.
 
   
   
  By:     Name:     

--------------------------------------------------------------------------------

Peter B. Jacobson   Title: Chief Executive Officer

 

       
TAKECAREOFIT LIMITED
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

 B.S.P. Marra   Title:      

--------------------------------------------------------------------------------

 

 

       
ATLAS TECHNOLOGY GROUP (NZ) LIMITED
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 

       
ATLAS TECHNOLOGY GROUP CONSULTING INC.
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

Michael T. Murphy   Title: President

 

       
BLIVE NETWORKS INC.
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 
[Secured Guaranty Signature Page- Guarantors]
 

--------------------------------------------------------------------------------


 

       
ATLAS TECHNOLOGY GROUP HOLDINGSLIMITED
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

B.S.P. Marra   Title:      

--------------------------------------------------------------------------------

 

 
[Secured Guaranty Signature Page- Guarantors]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of the
day and year first above written.


SECURED PARTY:
 

       
WEST COAST OPPORTUNITY FUND, LLC
 
   
   
  By:     Name:

--------------------------------------------------------------------------------

Atticus Lowe   Title: Chief Investment Officer

 
[Secured Guaranty Signature Page- Secured Party]
 

--------------------------------------------------------------------------------



EXHIBIT A


GUARANTORS
 

1.  
Atlas Technology Group Holdings Limited

2.  
TakeCareofIT Limited

3.  
Atlas Technology Group (NZ) Limited

4.  
Tribeworks, Inc.

5.  
Atlas Technology Group Consulting Inc.

6.  
BLive Networks Inc.

 

--------------------------------------------------------------------------------


 